DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/21,4/6/21,5/9/21 have been fully considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-29 of U.S. Patent No. 10,784855 (hereinafter US Patent 1) in view of US Patent 10,790,815 (hereinafter US Patent 2).
Although claim 2 of the pending application teaches the method of fabrication at least one N-type metal oxide semiconductor field effect (NMOSFET) and US Patent 1 teaches a method of operating an RF module, but the two methods are similar such as: see line 4-5 of claim 1 of US Patent 1) and the at least one NMOSFET in an electrical configuration of the IC, the electrical configuration fabricated at least to control the NMOSFET to either an OFF state or an ON state, the electrical configuration further fabricated at least to electrically bias the body at least in a portion of the OFF state of the at least one NMOSFET to have a DC voltage level substantially more negative than a lowest voltage level of the following: ground, a DC voltage level of the source, and a DC voltage level of the drain as the pending application in claim 1 of the US Patent 1 (see lines 5-14 of claim 1 of US Patent 1).
 The US Patent 1 is lack of mentioning the NMOSFET transistor including a source, a gate, a drain and a body. 
However, US Patent 2 teaches the same field of an endeavor wherein a NMOSFET includes a source, a gate, a drain and a body.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the NMOSFET includes a source, a gate, a drain and a body as taught by US Patent 2 in the US Patent 1 because it is well known in the art to have any MOSFET including a source, a gate, a drain and a body.
Claim 2-21 are rejected to as being dependent upon a rejected base claim.
Similarly with claim 2’s rejection above, claim 22 of the pending application has NMOSFET with the similar electrical configuration of US Patent 1 such as:, the at least MOSFET included in an electrical configuration fabricated at least to control the NMOSFET to either an OFF state or an ON state, the electrical configuration further fabricated at least to electrically bias the body at least in a portion of the OFF state of see lines 4-14 of claim 1 of US Patent 1).
The US Patent 1 is lack of mentioning the NMOSFET transistor including a source, a gate, a drain and a body. 
However, US Patent 2 teaches the same field of an endeavor wherein a NMOSFET includes a source, a gate, a drain and a body.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the NMOSFET includes a source, a gate, a drain and a body as taught by US Patent 2 in the US Patent 1 because it is well known in the art to have any MOSFET including a source, a gate, a drain and a body.
Claims 22-42 are rejected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818